Mollison, Judge:
This case has been submitted for decision upon a stipulation of counsel to the effect that, at or about the time of exportation from France of the perfumery involved, there was no statutory foreign, export, or United States value, as those terms are defined in section 402 (c), (d), or (e), respectively, of the Tariff Act of 1930, as amended, for such or similar merchandise, and that the statutory cost of production as defined in section 402 (f) of said act was 148 francs each, net, packed.
Judgment will issue accordingly.